                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 18-cr-00345-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING DEFENDANT'S
                                   9             v.                                         REQUEST FOR A
                                                                                            FRANKS/EVIDENTIARY HEARING
                                  10     DENNIS PERRY,
                                                                                            Re: Dkt. No. 22
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 1, 2018, the Court held a hearing on defendant’s motion to suppress.

                                  14   Defendant moves to suppress all fruits of several warrantless searches, the warrantless seizure of his

                                  15   person, and the search of his storage locker and car pursuant to a warrant that defendant contends

                                  16   was tainted. In the alternative, defendant requests an evidentiary hearing under Franks v. Delaware,

                                  17   438 U.S. 154 (1978).

                                  18          “Under Franks, a criminal defendant has the right to challenge the veracity of statements

                                  19   made in support of an application for a search warrant.” United States v. Perkins, 850 F.3d 1109,

                                  20   1116 (9th Cir. 2017). Defendant contends that Deputy Constantino’s search warrant affidavit

                                  21   contained false statements and omissions key to the probable cause calculus. Deputy Constantino’s

                                  22   search warrant affidavit stated,

                                  23          I asked Jinzo [the passenger] if he had seen floor jacks, and Jinzo confirmed he had
                                              seen two at Perry’s storage units. Jinzo confirmed he had seen a red Craftsman brand
                                  24          air compressor tank and a red Craftsman brand tool box. I asked if he had seen any
                                              fishing poles. Jinzo told me he had seen four. It should be noted the property I
                                  25          wanted him to identify had been stolen from Edwards’ storage unit.
                                  26   Hong Decl. Ex. C at DP-0526 (Dkt. No. 24-3).

                                  27          However, the audio recording submitted by the government, although difficult to hear,

                                  28   suggests that these statements were incomplete or misleading, thus warranting a Franks hearing.
                                   1   See generally United States v. Stanert, 762 F.2d 775, 781 (9th Cir. 1985) (“At this stage, all that is

                                   2   required [for a Franks hearing] is that the defendant make a substantial showing that the affiant

                                   3   intentionally or recklessly omitted facts required to prevent technically true statements in the

                                   4   affidavit from being misleading.”). For example, the audio recording shows that Jinzo stated that

                                   5   he did not see an air compressor, then said he did not know what one looked like, and then when

                                   6   Constantino said “it’s red,” Jinzo said that he saw something red in Perry’s storage locker. With

                                   7   regard to the red Craftsman-brand tool box, the audio shows that Constantino asked if “there were

                                   8   any other Craftsman tools,” and Jinzo replied that the tools were “only Milwaukee” and that he

                                   9   “didn’t see any Craftsman.” Constantino then asked whether Jinzo had seen a red, Craftsman-brand

                                  10   double-stack toolbox (which had been reported stolen that morning), and Jinzo responded that he

                                  11   saw a “single-stack” toolbox “but that one had been there for a while.” When Constantino asked

                                  12   Jinzo if he had seen any fishing poles, Jinzo said he saw a “bundle” and may have said “four or five”
Northern District of California
 United States District Court




                                  13   fishing poles. However, the search warrant affidavit states that Jinzo said he saw four fishing poles,

                                  14   the same number stolen from the victim. Finally, the audio recording shows that Constantino asked

                                  15   Jinzo whether he saw a Craftsman-brand bench grinder (which had been reported stolen), and Jinzo

                                  16   stated “no,” but that information was not included in the affidavit.1

                                  17          Prior to the hearing, the Court also ordered the government to file a supplemental declaration

                                  18   from Deputy Constantino explaining his statement, “After talking to Domingo and Edwards, I

                                  19   looked up Perry on our internal database and learned he was named as a suspect in several burglaries,

                                  20   including a City of Belmont storage unit burglary and a San Mateo county storage unit burglary.”

                                  21   Constantino Decl. ¶ 7 (Dkt. No. 24-1). This statement was contained in his declaration in opposition

                                  22   to the motion to suppress, but not in his search warrant affidavit. The Court directed the government

                                  23   to clarify, inter alia, whether Constantino obtained the information about Perry being a known

                                  24   suspect in other storage locker burglaries prior to conducting the traffic stop of defendant.

                                  25          In response to the Court’s order, the government filed a supplemental declaration of Deputy

                                  26   Constantino. Dkt. No. 30. At the hearing, defense counsel contended that the supplemental

                                  27

                                  28
                                              1
                                                As the government notes, Constantino’s search warrant affidavit did include Jinzo’s
                                       statement that he had not witnessed Perry break into a storage locker.
                                                                                        2
                                   1   declaration was carefully worded such that it did not clearly state when Deputy Constantino learned

                                   2   that Perry was a suspect in other storage locker burglaries.        Instead, defendant argued that

                                   3   Constantino’s supplemental declaration states that he looked up Perry’s name in the RIMS database

                                   4   prior to the traffic stop, and then in a separate paragraph Constantino states, “after I looked up

                                   5   Dennis Perry on RIMS . . . I saw that Perry was named as an arrested-suspect and suspect in San

                                   6   Mateo County cases.” Id. ¶¶ 1, 3.

                                   7          The Court finds that the supplemental Constantino declaration is ambiguous as to precisely

                                   8   when Constantino learned that Perry was named as a suspect in other storage locker burglaries.

                                   9   Accordingly, this topic will also be explored during the evidentiary hearing.

                                  10          The Court directs the parties to meet and confer regarding a date for the evidentiary hearing,

                                  11   and then to contact the Court’s courtroom deputy, Ms. Kasamoto, regarding scheduling. The Court

                                  12   informs the parties that the following dates are available: November 5, 7, 14 or 15. Starting
Northern District of California
 United States District Court




                                  13   November 19, the Court is scheduled to be in trial for a number of weeks. If the parties wish to

                                  14   schedule the evidentiary hearing after November 19, they may do so after consulting Ms. Kasamoto

                                  15   and if the Court is available.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: November 2, 2018                      ______________________________________
                                                                                      SUSAN ILLSTON
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
